BRF S.A. Companhia Aberta CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 MATERIAL FACT In compliance with the provisions of Article 157, paragraph 4º, of Law 6,404, dated as of December 15, 1976, as amended, and pursuant to the Brazilian Securities and Exchange Commission (“CVM”) Instruction nº 358, dated as of March 01, 2012, as amended, BRF S.A. (“BRF” – BM&FBovespa: BRFS3; NYSE: BRFS – “ Company”) hereby discloses to its shareholders and to the market that it has executed, in the date hereof, with Parmalat S.p.A., a company with its head offices in the City of Parma, Italy, member of the Groupe Lactalis (“Parmalat”), a binding memorandum of understandings (“MoU”) establishing the terms and conditions of the sale of the plants of its dairy division located in Bom Conselho (PE), Carambeí (PR), Ravena (MG), Concórdia (SC), Teutônia (RS), Itumbiara (MG), Terenos (MS), Ijuí (RS), 3 de Maio I (RS), 3 de Maio II (RS) and Santa Rosa (RS), including related assets and trademarks dedicated to such division (“Transaction”). The scope of this Transaction achieved in the year 2013, net revenues of R$ 2.6 billion
